IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2416 Disciplinary Docket No. 3
                                           :
BURT LEE BURNETT                           :   Board File No. C1-17-499
                                           :
                                           :   (State Bar of Texas, Case Nos.
                                           :   201601895 and 201602264)
                                           :
                                           :   Attorney Registration No. 307992
                                           :
                                           :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of December, 2017, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, Burt Lee Burnett is suspended from the Bar of this Commonwealth for a

period of one year. He shall comply with all the provisions of Pa.R.D.E. 217.